Finch, J. (dissenting).
I dissent and vote to reverse the order and judgment granting motion to dismiss the complaint. The letters relied on were a mere inquiry and an answer denying liability on the basis of the bank’s present records, but qualifying this denial with a prayer for delay in the settlement of the account owing to the condition of confusion arising out of the Bolshevik revolution in Russia. This qualified denial and prayer for delay postponed the running of the statute.*

 See Civ. Prae. Act, § 48. — • [Rep.